Citation Nr: 1108444	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-31 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with anxiety and depression.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and P.T.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan denied service connection for PTSD. 

In February 2008, the Veteran testified at a hearing before a decision review officer (DRO).  A transcript of the hearing has been associated with the claims file.  

The Board observes that, at a March 2008 VA examination, the Veteran was diagnosed with adjustment disorder with anxiety and depression.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the psychiatric diagnosis made at the March 2008 VA examination, the Board is expanding the Veteran's current claim to encompass all psychiatric disorders and has recharacterized the issue as set forth on the title page of this decision.

In light of the Board's grant of service connection for a psychiatric disorder (as discussed in further detail herein), and because the evidence of record indicates that the Veteran may be unemployable due to his psychiatric symptomatology, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record.  As the issue of entitlement to a TDIU has not been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over it and refers it to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran has adjustment disorder with anxiety and depression that is as likely as not related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has adjustment disorder with anxiety and depression that was incurred in his military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for a psychiatric disorder, no further discussion of these VCAA requirements is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM-IV, a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2010); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

However, where VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

Here, the Veteran contends that he has a psychiatric disorder, to include PTSD and adjustment disorder with anxiety and depression, due to his military service as a radio operator attached with a medical battalion while stationed in Vietnam.  Specifically, the Veteran indicated that he saw soldiers and civilians who were severely wounded or dead.  The Veteran indicated that he assisted in operating rooms when not monitoring the radio and that, as the radio operator, his job involved sending helicopters to pick up dead and wounded.  His DD 214 does not show any combat awards or citations.  Service personnel records show that the Veteran served as a radio operator attached with a medical battalion and as an ambulance driver with the same medical battalion.  His service treatment records, however, do not show any indicia of combat participation or exposure, or of combat-related complaints, treatment, or diagnoses.  

For these reasons, the Board finds that the Veteran did not engage in combat with the enemy within the meaning of 38 U.S.C.A. § 1154(b).  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Additionally, the Veteran's reported stressors are not based on "fear of hostile military or terrorist activity."  Thus, the amendment does not apply to the Veteran's case.  Accordingly, his statements and testimony concerning the alleged stressors may not be accepted, standing alone, as sufficient proof of their occurrence.  Therefore, for service connection for PTSD, independent evidence is necessary to corroborate his statement as to the occurrence of the claimed stressors.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  However, service connection for adjustment disorder with anxiety and depression does not require independent evidence to corroborate the Veteran's reported in-service events.

According to post-service medical records, the Veteran receives treatment for various psychiatric disorders, including PTSD, depression, and a mood disorder.  At a VA examination for a nonservice-connected pension in February 2007, the Veteran was diagnosed with alcohol dependence; substance-induced mood disorder with depressive features; and PTSD, combat related.  

The Veteran was afforded a second VA examination in March 2008.  At that time, he reported re-experiencing specific traumas relating to witnessing burnt bodies, decapitated heads, and needing to pick up dead bodies and dead body parts to bag them for return.  He further reported being struck by rockets on occasion and needing to go into the tunnel.  The Veteran was diagnosed with adjustment disorder with anxiety and depression, chronic; and alcohol dependence in early admission.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD because he did not report sufficient avoidance criteria.  Indeed, when asked directly, the Veteran specifically denied most of those criteria.  The examiner further opined that the Veteran's symptoms were of sufficient quantity and severity as to warrant a diagnosis of adjustment disorder with anxiety and depression.  As those symptoms were reported as related to his experiences in Vietnam, it was considered to be at least as likely as not related to his military service.

Based on a review of the evidence, the Board finds that service connection for adjustment disorder with anxiety and depression is warranted.  In light of the fact that the Veteran's personnel records clearly show that he served in Vietnam with a medical battalion as both a radio operator and ambulance driver, the Board concedes that the Veteran witnessed dead and wounded.  Although service connection for PTSD requires the corroboration of stressors, service connection for other psychiatric disorders does not.  Service connection for other psychiatric disorders only requires a current disability that is related to the in-service incurrence or aggravation of an injury or disease.  Thus, although the Veteran has not submitted corroborating evidence to verify his stressors for PTSD, for purposes of granting service connection for adjustment disorder with anxiety and depression, verification of the Veteran's reported in-service events is not necessary.  

Rather, in this regard, the Board finds that the Veteran is competent to report witnessing dead and wounded.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his/her personal knowledge; such knowledge comes to a witness through use of his/her senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Board finds that the Veteran is credible regarding his report of witnessing dead and wounded.  As discussed above, the Veteran's personnel records show that he was attached to a medical battalion while stationed in Vietnam and that, not only was he a radio operator, but he was an ambulance driver as well.  Therefore, the Board finds that it is reasonable to conclude that, as an ambulance driver, the Veteran witnessed dead and wounded. 

Accordingly, the Board finds the Veteran to be competent and credible in asserting having witnessed dead and wounded in service.  The March 2008 VA examiner diagnosed the Veteran with adjustment disorder with anxiety and depression related to the Veteran's reported in-service experiences attached with a medical battalion.  That medical opinion is uncontradicted.  

Consequently, in affording the Veteran the benefit-of-the-doubt, the Board finds that service connection is warranted for adjustment disorder with anxiety and depression.  The preponderance of the evidence is in favor of the grant of service connection for adjustment disorder with anxiety and depression.  Service connection for adjustment disorder with anxiety and depression is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  




(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for adjustment disorder with anxiety and depression is granted.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


